     Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 1 of 10 PageID #: 76



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


FERGUSON ENTERPRISES, LLC,

             Plaintiff,

v.                                         Civil Action No. 2:20-cv-00439

WOLFE CONSTRUCTION COMPANY, INC.;
and JOSH WOLFE,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending is plaintiff Ferguson Enterprises, LLC’s

(“Ferguson”) motion for summary judgment, filed April 26, 2021.

ECF No. 13.


                                I.   Background


             On January 29, 2019, defendant Wolfe Construction

Company, Inc. (“Wolfe Construction”) executed a credit

application with Ferguson, which provided that: “This Agreement

along with the terms and conditions located at

https/www.ferguson.com/content/website-info/terms-of-sale on

[Ferguson’s] quotation, invoice or delivery ticket which are

incorporated by reference . . . represent the entire agreement

between the parties and apply to all transactions.”              ECF No.

13-2, at 4.
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 2 of 10 PageID #: 77



           In the credit application, Wolfe Construction agreed

to “pay for material and services (‘Products’) Net 10th proximo,

unless on invoice otherwise . . . .”        Id.   Further, the credit

application provided that if Wolfe failed to make any payment

when due, its “entire account(s) with [Ferguson] shall become

immediately due and payable and [Ferguson] may suspend further

performance under any order with [Wolfe Construction].”           Id.   In

addition, the credit application stated that “[a]ll past due

amounts are subject to a service charge of 1.5% per month or up

to the maximum rate permitted by law.        If [Wolfe Construction]

is in default for non-payment, then in addition to other

remedies, [Wolfe Construction] agrees to reimburse [Ferguson]

all costs of collections including reasonable attorneys’ fees.”

Id.


           Defendant Josh Wolfe, president of Wolfe Construction,

signed the credit application on Wolfe Construction’s behalf.

Id.   Josh Wolfe also signed the credit application as a personal

guarantor, agreeing that “[a]s consideration for [Ferguson]

extending credit to [Wolfe Construction], [Josh Wolfe], jointly

and severally hereby personally guarantee[s] the payment of any

obligation of [Wolfe Construction] to [Ferguson].”          Id.   In

doing so, Josh Wolfe acknowledged that he “agrees to pay

[Ferguson] on demand, without offset, any sum due to [Ferguson]




                                    2
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 3 of 10 PageID #: 78



by [Wolfe Construction]” and that he “further agrees to pay all

costs of collection including reasonable attorney’s fees.”             Id.


           According to the affidavit of “M. Spisak,” Ferguson’s

Regional Credit Manager, Ferguson “agreed to provide materials

and supplies to Wolfe Construction for use in the improvement of

certain real property” under the Agreement and did, in fact,

“provide[] all required materials and perform[] all requested

services in a good and workmanlike manner.”         ECF No. 13-1, at ¶¶

3-4.   Spisak affirms that “Wolfe Construction was appropriately

invoiced” and that the outstanding balances on such invoices

total $76,367.12.    Id. at ¶¶ 5-6.


           Ferguson has produced a statement pertaining to Wolfe

Construction’s account, which documents invoices spanning from

June 24, 2019, through April 30, 2020.        ECF No. 13-3.     This

statement reflects that the outstanding balance on the invoices

is $76,367.12.   See id.


           In their answer to the complaint, the defendants admit

the following: Wolfe Construction entered into the credit

application; the credit application “along with the terms and

conditions on Ferguson's quotation, invoices, and delivery

tickets” constituted the entire agreement between the parties;

“Ferguson agreed to provide materials and supplied to Wolfe

Construction for use in the improvement of certain real


                                    3
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 4 of 10 PageID #: 79



property” pursuant to the agreement; “Ferguson provided all

required materials and performed all requested services in a

good and workmanlike manner” pursuant to the agreement, “Wolfe

Construction was appropriately invoiced for these materials and

services”; “Wolfe Construction promised to pay Ferguson a

service charge on the unpaid balance of any invoice not paid in

full by its due date at the rate of 1.5% per month or up to the

maximum permitted by law” pursuant to the agreement; “Wolfe

Construction further promised to reimburse Ferguson all costs of

collections, including reasonable attorney’s fees”; Josh Wolfe

personally guaranteed the payment of Wolfe Construction’s

obligations, including costs of collection and attorneys’ fees;

and “Ferguson has made demand on Wolfe Construction and Wolfe

for payment in full, but has not received any payment or

response to its demand.”     See ECF No. 7, at ¶ 2 (admitting

certain allegations in the complaint, ECF No. 1, at ¶¶ 6-9,

11-14).


          Ferguson filed this action on June 26, 2020, alleging

one count of breach of contract against Wolfe Construction and

Josh Wolfe and one count of unjust enrichment against the

defendants.   ECF No. 1, at ¶¶ 15-23.       In its complaint, Ferguson

“requests that the Court grant Ferguson judgment in its favor

against Wolfe Construction and Wolfe, jointly and severally, in




                                    4
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 5 of 10 PageID #: 80



the amount of . . . $76,367.12 . . .        plus pre- and

post-judgment interest at the legal rate, costs incurred in

bringing this action, including reasonable attorney’s fees, and

such other relief as this Court deems fair and equitable.”            Id.

at 4.


             On April 26, 2021, Ferguson filed a motion for summary

judgment arguing that the defendants are jointly and severally

liable for breach of contract inasmuch as:


        Ferguson provided Wolfe Construction with materials
        and supplies in reliance on a contract. Wolfe
        Construction received the materials and supplies, and
        presumably, installed those products into one of its
        construction projects. Yet, Wolfe Construction has
        failed to pay Ferguson for the delivered product.
        Additionally, Wolfe, who guaranteed payment for the
        delivered product, has also failed to pay Ferguson as
        required by the Personal Guaranty. Defendants admit as
        much.

ECF No. 14, at 4.    Ferguson requests judgment in the amount of

$76,367.12, the balance on the invoices, “plus interest and

costs incurred in bringing this action, including reasonable

attorney’s fees.”    Id.   The defendants have not responded to the

motion for summary judgment.


                           II.   Legal Standard


             Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”


                                     5
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 6 of 10 PageID #: 81



Fed. R. Civ. P. 56(a).     “Material” facts are those necessary to

establish the elements of a party’s cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).     A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.


          “The party seeking summary judgment bears the initial

burden of demonstrating that there is no genuine issue of

material fact.”   Sedar v. Reston Town Ctr. Prop., LLC, 988 F.3d

756, 761 (4th Cir. 2021) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986)).     “Once the movant has made this threshold

demonstration, the nonmoving party, to survive the motion for

summary judgment, must demonstrate specific, material facts that

give rise to a genuine issue.”      Id. (citing Celotex Corp., 477

U.S. at 323).   “Under this standard, ‘the mere existence of a

scintilla of evidence’ in favor of the non-movant’s position is

insufficient to withstand the summary judgment motion.”           Id.

(quoting Anderson, 477 U.S. at 252).




                                    6
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 7 of 10 PageID #: 82



           Inferences that are “drawn from the underlying facts

. . . must be viewed in the light most favorable to the party

opposing the motion.”     United States v. Diebold, Inc., 369 U.S.

654, 655 (1962).    A party is entitled to summary judgment if the

record, as a whole, could not lead a rational trier of fact to

find for the non-moving party.      Williams v. Griffin, 952 F.2d

820, 823 (4th Cir. 1991).     Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable

fact-finder to return a verdict in favor of the non-moving

party.   Anderson, 477 U.S. at 248.


                             III.   Analysis


           In West Virginia, “[a] claim for breach of contract

requires proof of the formation of a contract, a breach of the

terms of that contract, and resulting damages.”          Sneburger v.

Morrison, 776 S.E.2d 156, 172 (W. Va. 2015) (citing Syl. Pt. 1,

State ex rel. Thornhill Group, Inc. v. King, 759 S.E.2d 795

(2014); Wetzel County Savings & Loan Co. v. Stern Bros., Inc.,

195 S.E.2d 732, 736 (1973)).


           Here, Ferguson has produced evidence of contract

formation with the terms described in the credit application.

The defendants have admitted to the existence of the agreement

governed by such terms.




                                    7
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 8 of 10 PageID #: 83



          Under the terms of the agreement, Wolfe Construction

was obligated to “pay for material and services (‘Products’) Net

10th proximo, unless on invoice otherwise.”         ECF No. 13-2, at 4.

Ferguson has produced evidence in the form of Spisak’s affidavit

that materials and services were provided to Wolfe Construction

under the agreement, and the defendants have admitted as much.

Further, Spisak’s affidavit and the account statement document

that invoices from June 24, 2019, through April 30, 2020 have an

outstanding balance of $76,367.12.       Inasmuch as such balance

remains unpaid despite the obligation of Wolfe Construction and

Josh Wolfe to make such payments, summary judgment is

appropriate against Wolfe Construction and Josh Wolfe on the

issue of liability.


          As for damages, it is clear that the plaintiff is

entitled to $76,367.12 plus pre and post-judgment interest,

together with the costs of bringing this action and reasonable

attorneys’ fees.    Pre-judgment interest is awardable in breach

of contract cases under West Virginia law, see W. Va. Code §

56-6-27, and will be awarded at the rate of 1.5% per month as

provided for in the credit application.        Post-judgment interest,

which is governed by federal law, is calculated at “a rate equal

to the weekly average 1-year constant maturity Treasury yield,

as published by the Board of Governors of the Federal Reserve




                                    8
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 9 of 10 PageID #: 84



System, for the calendar week preceding.”         28 U.S.C. § 1961.

Such rate will accordingly be determined upon the entry of

judgment.


            However, Ferguson has provided no computations with

respect to costs and attorneys’ fees.        Accordingly, it will be

necessary for Ferguson to supply such information by affidavit

prior to the entry of judgment.


            Finally, the court notes that summary judgment on the

breach of contract claim alleged against Wolfe Construction and

Josh Wolfe would appear to moot the unjust enrichment claim

alleged in the complaint since that claim, like the breach of

contract claim, is premised on the failure to pay Ferguson for

the services and materials provided pursuant to the agreement

between the parties.    See, e.g., Gulfport Energy Corp. v.

Harbert Priv. Equity Partners, LP, 851 S.E.2d 817, 823 (W. Va.

2020) (holding that “the existence of a valid and enforceable

written contract governing a particular subject matter

ordinarily precludes recovery in quasi contract for events

arising out of the same subject matter.”).         The court

accordingly deems the unjust enrichment claim to be moot.




                                    9
  Case 2:20-cv-00439 Document 16 Filed 07/08/21 Page 10 of 10 PageID #: 85



                             IV.   Conclusion


           Accordingly, it is ORDERED that:


     1.   Ferguson’s motion for summary judgment (ECF No. 13) be,

and it hereby is, GRANTED to the extent set forth herein.

Specifically, summary judgment is granted as to the joint and

several liability of Wolfe Construction and Josh Wolfe for

$76,367.12, reasonable attorneys’ fees, the costs of bringing

this action, and pre and post-judgment interest.


     2.   On or before July 22, 2021, counsel for Ferguson shall

provide an affidavit and any other supporting materials

documenting attorneys’ fees and the costs of bringing this

action, together with a calculation of pre-judgment interest.


     3.   Wolfe Construction and Josh Wolfe may respond to

Ferguson’s filing on or before July 29, 2021.


     4.   In light of the foregoing, the pretrial conference

scheduled for July 23, 2021, is continued generally.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.



                                         ENTER:   July 8, 2021



                                    10
